Citation Nr: 1400464	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Waco, Texas RO.  In June 2011, the Board remanded the matter for additional evidentiary development.


FINDING OF FACT

A chronic acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; his personality disorder (of itself) is not a compensable disability; and no chronic acquired psychiatric disability is shown to be related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in January 2010 and August 2011.  As will be discussed in greater detail below, the Board finds these examinations and opinions (cumulatively) to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's STRs show mental health evaluations/treatment in service.  On March 2004 service entrance examination, psychiatric evaluation was "normal".  Later STRs show treatment for various conditions including schizotypal personality disorder, adjustment disorder with anxious and depressed mood, and prolonged depressive reaction; a history of self-mutilation with psychotic features was noted during service.  

In September 2006, the Veteran was seen for persistent intermittent decreased mood.  He sought counseling for personal issues.  He reported that he had prior childhood issues that he had been suppressing for years, and he was at a boiling point and could not take it anymore.  He reported some anger and stress management issues.  He reported a history of abuse as a child and a prior history of self mutilation (one episode, one year earlier).  The impression was of adjustment disorder with depressed mood.  

In January 2007, the Veteran was seen for treatment after making a cut on his left forearm.  He reported that he was having difficulty comprehending reality, that he would daily lose control of his sense of being and "see himself from a separate body"; he reported that he would inflict pain on himself during these episodes to bring himself back to reality.  He reported some de-realization with the episodes, which was noted to be consistent with cluster A type personality disorders, though it was noted that the Veteran "had many contraindications to diagnosis of schizoid or schizotypal".  The treating psychologist found no avoidant personality disorder but found the Veteran had "some mildly strange experiences" and to have "cut on himself for no particular reason and with no intent to seriously injure himself".  The Veteran described a distracted and depersonalized state, though it was clear to the treating psychologist that the intent was conscious and deliberate.  He reported "fairly good" adjustment to Navy service.  The treating psychologist opined that the Veteran's reported episodes, such as cutting on his arm, were "reflective and not significant for serious psychopathology".  No psychosis was found, nor was any diagnosis made on Axis I.  Cluster A personality traits were noted.  The Veteran was found to be fit for full duty with no restrictions.

Later in later January 2007, the Veteran complained of difficulty handling stress and tension.  He described episodes of feeling depersonalized and "coming to" at times.  The record notes, "It appears he has difficulty reconciling aspects of his personality.  He has a voice which is more aggressive telling him ways to handle things which are not comfortable for him."  Also in January 2007, the Veteran received emergency treatment for evaluation of full body numbness while conscious.  He was released with a diagnosis of allergic reaction.  He believed the episode was due to stress and that "all of his problems would resolve if he was out of the Navy".

In February 2007, the assessments following psychiatric examination included adjustment disorder with mixed emotional features, personality disorder, and occupational problem.  He reported no prior history of psychiatric treatment.  He reported a past history of being molested in first grade on the school bus by an older student; he reported physical and verbal abuse by a student in high school.  He had been evaluated the previous week for a history of self-mutilation in relation to stress, at which time he stated that he heard a voice that he called "Bob" suggesting aggressive action toward his shipmates.  He stated that he had learned to ignore Bob's suggestions.  On treatment, he reported difficulty coping with shipboard life.  He reported several episodes in which he collapsed to the floor with his body numb, though he was fully awake and able to speak; he related the episodes to stress.  He reported an inability to cope with "this lifestyle"; although he liked his work, he did not like Navy life.  The treating psychologist noted, "When it was discussed that he may be discharged, member felt significant relief and the symptoms have stopped.  He has not had any attacks in the past few days, there is no current voice telling him to engage in aggressive actions, and there is no current self-mutilation."  It was noted that the Veteran had been in psychological counseling since October [2006], without benefit.

On February 2007 mental health examination, the Veteran had sufficient attention and concentration.  He was oriented to person, time, place, and situation.  He was cooperative.  Mood was mildly depressed at times and affect was appropriate.  He complained of some sleep problems but no other depressive symptoms.  His thought processes and content were relevant.  Memory appeared intact.  Judgment was within normal limits, although poor judgment was noted when under stress.  Insight was good.  He denied suicide or homicide ideation.  He had Celexa prescribed, but stated it made him "feel strange" and had discontinued it; he was not on any medication.  The examiner's impression was of an adjustment disorder with anxious depressed mood (Axis I), and personality disorder not otherwise specified (Axis II).  It was noted that the Veteran manifested evidence of a personality disorder, which had impacted on his ability to perform successfully aboard ship.  He had continued difficulty adjusting despite psychological counseling and was deemed unsuitable for continued military service.  The psychologist noted that the Veteran had already received a Page 13 warning regarding his behavioral deficiencies and recommended that he be administratively separated by his command.

On January 2010 VA psychiatric examination, the Veteran reported that when he was young, he was sexually molested about 12 times on the school bus by an older student.  The abuse ended when the Veteran's family moved and he was no longer rode the same school bus.  He reported that he began to experience psychological distress at about age 14, at which time he told his father of the abuse and "had a few counseling sessions with a pastor".  He also reported as a traumatic stressor that his mother died of a sudden illness of food poisoning when he was 5 years old.  Regarding his military service, the Veteran reported duties as a Frigate Display and Damage Control Petty Officer on the U.S.S. Simpson.  He denied any disciplinary infractions or other adjustment problems during military service.

The examiner noted that the Veteran received psychiatric treatment in service, citing a February 2007 STR listing diagnoses of adjustment disorder with anxious and depressed mood, and a personality disorder, not otherwise specified.  The Veteran reported adjustment problems with impaired sleep during service, for which Ambien was prescribed.  The examiner noted that the records indicate the Veteran cut his arms although it was found to not be a suicide attempt, that he did not benefit from treatment, and that his symptoms subsided when he was allowed a military discharge.  The Veteran reported receiving outpatient treatment for approximately 4 months before deciding to discontinue his treatment.   The examiner noted that the "term of symptoms" ended in February 2007 when the Veteran was told he could discharge from service.  The examiner noted that the Veteran had Celexa prescribed, but self-discontinued the medication because he "felt strange".  The Veteran reported that his symptoms were initially mild but worsened since separating from service.  He reported no remission of symptoms.  He reported no psychiatric treatment since separation from service.  He reported being unemployed after losing his last job due to failing a drug test.

On mental status examination, the Veteran reported feeling "excessive aggression, depression, anxiety, sleeplessness, differentiating thoughts, dissociating from reality, and sometimes rage".  He reported his major complaint as "no motivation".  He reported having one friend and working around his grandmother's house.  He reported generally trying to avoid social interactions; he stated that he is "always watching for someone to do something" when in crowds, which leads to aggressive feelings.  He reported having no motivation for leisure activities.  He reported being in the process of getting a divorce, characterizing his relationship with his wife as "friendly".  No impairment of thought process or communication was noted.  The Veteran denied any delusions or hallucinations.  Eye contact was appropriate and the Veteran was cooperative and occasionally guarded.  He reported thoughts and ideations of suicide but denied any specific plan or intent.  He was oriented to person, place, and time.  He believed his memory was normal compared with his age peers.  Rate and flow of speech were within normal limits.  He denied having panic attacks.  His mood was "slightly aggressive and alert" and his affect was somewhat flat.  He reported feeling worthlessness, low motivation, low energy level, and indecisiveness.  He reported a lack of caring, anger/rage, not knowing the source of his anger, and feeling as though the only thing real to him is his "irrational emotions".

The diagnoses were depression, not otherwise specified; and a personality disorder, not otherwise specified (as the primary diagnosis).  The examiner noted the Veteran's reports of low motivation and marijuana use several times per week, as well as increasing feelings of non-specific anger.  The examiner opined, "It is likely that the Veteran's use of marijuana is contributing to his reduced motivation and lack of interest in activities.  Discontinuing the marijuana would likely improve his motivation and that would have a general positive effect on his overall well being."  The examiner noted, "While these are the same symptoms for which the Veteran received treatment in the military, the Veteran's report of symptoms do not meet DSM-IV criteria for Dissociative Identity Disorder."  The examiner opined, "Based upon the Veteran's report of his early history, his subjective complaints are more likely than not related to his early life trauma.  It is more likely than not that the Veteran's complaints were not caused by his military service and that his military service did not cause an increase in his condition as it existed prior to military service."

Additional VA treatment records through May 2011 include assessments of depression, not otherwise specified, and psychosis, not otherwise specified, with no further opinions regarding etiology.

In June 2011, the Board noted that the January 2010 VA examiner did not offer any opinion regarding the etiology of the diagnosed depression or personality disorder.  The matter was remanded to afford the Veteran a new, clarifying, VA mental health examination.

On August 2011 VA examination, the Veteran reported that he was living with a friend and was able to work independently, although he had been fired twice for marijuana use and left a third position to care for his grandmother.  He reported that he had not participated in psychotherapy since his last evaluation and was not currently on any psychotropic medication.  His reported symptoms included depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The  diagnoses included a personality disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The examiner opined that the majority of the Veteran's psychiatric symptoms are due to his primary diagnosis of personality disorder, not otherwise specified; the reported feelings of emptiness, cutting, emotional lability, and unusual thinking are best considered due to a personality disorder, while some symptoms such as dysphoria, guilt, amotivation, and anergia are best considered secondary to depression.  The examiner opined that the Veteran's primary diagnosis of personality disorder, not otherwise specified, is responsible for the majority of his social and occupational impairment; he has transient, relatively mild depression which may contribute to some inefficiency at work and desire for interaction with others.  The examiner noted that the Veteran was first diagnosed with a schizotypal personality disorder in October 2006 by a counselor who worked with him for several months; the personality disorder was reaffirmed in February 2007 and January 2010 with further diagnoses.  The examiner opined that the Veteran continues to meet the diagnostic criteria for a personality disorder, not otherwise specified, as he has an enduring pattern of inner experience and behavior that deviates markedly from his cultural expectations.  The examiner found that the Veteran does not have disorganized thinking, and his reports of visual distortions do not rise to the level of psychosis.  His problems resulted in discharge from service, unemployment, and impaired social functioning.  The examiner noted the Veteran's reports of being repeatedly sexually molested and bullied as a child, experiencing suicidal ideation at age 14, and participating in pastoral counseling at that time.  The examiner noted the Veteran's concern that he has dissociative identify disorder, but he described only a few episodes in which he felt out of control of his behavior during which he was aware of his actions; the examiner noted that this reflects unusual thinking but does not meet the criteria for dissociative identity disorder.

The August 2011 VA examiner opined that the Veteran experiences symptoms consistent with a secondary diagnosis of depressive disorder, not otherwise specified; he began experiencing symptoms of depression prior to his military service and received pastoral counseling as a teenager.  The examiner opined that, while there was an exacerbation of symptoms during service, the Veteran's primary diagnosis of personality disorder, not otherwise specified, is at least as likely as not the source of his difficulty adjusting to military life.

A chronic psychiatric disability was not noted in service or clinically noted post-service prior to 2010.  As the January 2010 VA examiner noted, the Veteran's "term of symptoms" in service ended in February 2007 when he was told he could discharge from service; indeed, the treating psychologist in February 2007 noted, "When it was discussed that he may be discharged, [the Veteran] felt significant relief and the symptoms have stopped."  Consequently, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(a)(b).  As a psychosis was not manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the January 2010 and August 2011 VA examiners' reports concluding that the Veteran does not have a current psychiatric disability related to service warrant substantial probative weight, as they reflect consideration of the findings and statements made by the Veteran throughout the pendency of this claim, and explain why the complaints and findings do not support a nexus between any current diagnosis of a psychiatric disability and the Veteran's service.  

The Board finds that the service and postservice treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  Highly probative medical evidence (2010 and 2011 VA psychological opinions with clear explanation of rationale) weighs heavily against a finding that any current acquired psychiatric disability is related to the Veteran's service.  

The Board notes that its June 2011 remand instructed that the Veteran be examined by a psychiatrist, and that the August 2011 VA examination was by a psychologist.  However, the Board finds that there was substantial compliance with the June 2011 remand, as a psychologist like a psychiatrist is trained to recognize, ascertain the etiology of, and treat psychiatric disability.  The August 2011 examination report reflects familiarity with the record, notes all necessary findings, and includes an explanation of rationale that cites to the factual data .  The Board finds it to be adequate for rating purposes (and that development for strict compliance with the Board's remand is not necessary).  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion regarding a psychiatric diagnosis (and its relationship to a known event in service).  A mental disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372, 1377.  The etiology of a psychiatric disease is a matter of medical complexity.  The Veteran is a layperson and does not cite to any supporting medical opinion or treatise evidence.  His opinion in this matter has no probative value.  

As the Veteran's personality disorder is not a compensable disability, and because a chronic acquired psychiatric  disability is not shown to be related to the Veteran's service/psychiatric complaints therein, the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, and the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for a psychiatric disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


